DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (EP 2995706 A1; translation as provided), in view of Imhoff (US 2010/0065179 A1).
Regarding claim 1, Kramer teaches a reinforcement structure for a polymer ply (Figures 1 and 5) comprising: 
a plurality of flat woven cords (1 in Figures 1 and 5), each flat woven cord having a width between 0.5 mm and 5 mm (b in Figures 2-3; paragraph 0021, discloses b is 500 µm to 5000 µm); which overlaps the presently claimed range of 0.5 mm to 1.6 mm and a thickness between 0.001 mm and 0.35 mm (h in Figures 2-3; paragraph 0021, discloses h is 1 µm to 350 µm); which overlaps the presently claimed range of 0.2 mm to 0.8 mm, each flat woven cord comprising materials with melting points between 130°C and 230°C (paragraph 0024; discloses polyamides PA 6 - 220°C, PA 10,10 - 202°C, PA 11/12 - 180°C - 190°C).  Furthermore, Kramer discloses a reinforcement structure having a width between 0.5 mm to 25mm (Imhoff DE 102009040289 A1 as incorporated by reference; equivalent to US 2010/0065179 A1, paragraph 0067, discloses 0.5 mm to 25mm); which overlaps the presently claimed range of 25 mm to 26 mm.
While Kramer differs from the claim by failing to disclose an anticipatory example or ranges specific to anticipate the claimed range, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kramer/Imhoff, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 2, Kramer/Imhoff further teaches each flat woven cord comprises warp cords of aramid (paragraphs 0023-0024 of Kramer).
Regarding claim 3, Kramer/Imhoff further teaches each flat woven cord comprises each flat woven cord comprises warp cords of nylon (paragraphs 0023-0024 of Kramer).
Regarding claims 4 and 5, while Kramer alone does not teach each flat woven cord comprises weft cords of nylon nor aramid, Kramer does disclose weft cords are therein provided (3 in Figures 1 and 5 of Kramer).  Imhoff teaches each the use of weft cords of nylon or aramid (paragraphs 0062-0063 of Imhoff).  It would have been obvious for one of ordinary skill .

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0214372 A1), in view of Kramer.
Regarding claim 6, Li teaches a tire (100 in Figure 1) comprises: 
a tread portion (500); 
an annular belt structure underlying the tread portion, the annular belt structure including a pair of radially superposed belt plies (230 in Figures 1-2); and 
a woven reinforcement structure (310) embedded in an elastomeric substance (paragraphs 0052, 0126) prior to the assembly of the tire (paragraph 0126; the rubber latex co-cures with the green rubber), the woven reinforcement structure having a plurality of strips each having warp cords (311, 313) extending in a circumferential direction of the tire and weft cords (312) extending transverse to the circumferential direction.
Kramer teaches all the elements of claim 6 as discussed above but does not teach the plurality of strips are flat strips.
Kramer teaches a woven reinforcement structure (Figures 1 and 5) embedded in an elastomeric substance (paragraph 0016)), the woven reinforcement structure having a plurality of flat strips (Figure 3, paragraph 0020-0021) each having warp cords (1, 2) extending in a 
Regarding claims 7 and 14, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above and further teaches each strip has a width between 0.5 mm and 5 mm (b in Figures 2-3; paragraph 0021 of Kramer, discloses b is 500 µm to 5000 µm); which overlaps the presently claimed range of 1.3 mm to 1.6 mm and a thickness between 0.001 mm and 0.5 mm (h in Figures 2-3 of Kramer; paragraph 0021, discloses h is 1 µm to 500 µm); which overlaps the presently claimed range of 0.4 mm to 0.6 mm.  While Kramer differs from the claim by failing to disclose an anticipatory example or ranges specific to anticipate the claimed range, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kramer, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 8, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above and further teaches the woven reinforcement structure has a width has a width between 5 and 25 mm (paragraph 0088 of Li); which overlaps the presently claimed 
Regarding claim 9, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above and further teaches each strip comprises materials with melting points between 130°C and 230°C (paragraph 0024 of Kramer; discloses the cords being polyamides PA 6 - 220°C, PA 10,10 - 202°C, PA 11/12 - 180°C - 190°C).
Regarding claims 10 and 11, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above and further teaches each strip has warp cords of nylon or polyester (paragraphs 0069, 0083 of Li; paragraph 0023 of Kramer).
Regarding claims 12 and 13, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above and further teaches each strip has weft cords of nylon paragraphs 0069, 0087 of Li; paragraph 0033 of Kramer).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kramer, as applied to claim 6 above, and further in view of Miyazaki (JPH10315708 A; of record).
Regarding claim 15, Li, as modified by Kramer, teaches all the elements of claim 6 as discussed above but does not teach each strip has materials with melting points between 130°C and 175°C.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (US 2005/0269015 A1) discloses weft cords having a melting point between 110°C to 150°C.
Aksoy (US 2017/0072747 A1) discloses a reinforcement strip with width 5 to 30 mm with cords having diameters of 0.1 to 1 mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/25/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748